DETAILED ACTION
Status of the Claims
1.	Claims 1-16 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
 
Status of the Rejections
2.	Rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 2015/0360237) in view of Frumin et al. (US 2001/0023825) is being modified to address the new limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 2015/0360237) in view of Frumin et al. (US 2001/0023825).
Claims 1 and 7,  Hayes et al. teach a process for concentrating electrically charged objects in a liquid medium (method for concentrating of target species such as proteins or dyes or E. Coli ((electrically charged objects such as prokaryotic cells) in a fluid ([0031][0034][0023] and abstract), comprising: 
the introduction of a sample containing electrically charged objects into a channel exhibiting a flow axis (flow of material is introduced in the microchannel and flow along the channel axis [0134]and Fig 6A), a first transverse section orthogonal to the flow axis (the height of the channel section 6342 reads on first transverse section that is orthogonal to the flow axis, Fig 6A) and at least one second transverse section orthogonal to the flow axis, the minimum dimension of said second section being less than the corresponding dimension of said first transverse section (constrictive passageways 63012 of the microchannel reads on second transverse section orthogonal to the flow axis and has height less than the height of the channel section 6342 ([0134] 
the application of hydrodynamic flow in a direction of said channel in conjunction with the application, in the reverse direction, of a non-alternating electric field in said channel by means of electrodes in the first and second reservoirs, making it possible to displace the electrically charged objects in the channel along the flow axis of the first section toward the second section and to halt them and to concentrate them in at least one zone upstream of said second transverse section (application of DC- electrophoretic field (reads on non-alternating electric field) applied by first and second electrodes across the channel and is opposite to hydrodynamic flow to move the target species in the microchannel along the flow towards the constrictive passageways 6302 and constrictive passageways 6302 capture and concentrate target species at region upstream of constrictive passageways 6302 ([0144][0120][0023] and Fig 8A-8C).  
Hayes do not explicitly teach the temperature within the channel section 6342 and constrictive passageways 6302 (see Fig 6A) at ambient temperature. However, it is examiner position that since Hayes is silent to changing/inducing change in temperature in the microchannel, therefore the temperature within the channel section 6342 and constrictive passageways 6302 are at ambient temperature.
Hayes et al. teach process for concentrating objects in an electrically conducting fluid [0031][0034] but do not explicitly teach the conducting fluid is a non-Newtonian liquid medium. 
However, Frumin et al. teach method of separating particles according to their electrical properties by suspending the particles in a conductive medium such as gel or electrolyte to separate particles under electrophoretic field [0017][0192-[0196] (gel or viscous fluid is a non-Newtonian liquid medium as supporting by applicant’s specification PGPUB [0015]-[0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Frumin et al. teaching to use gel as the conducting fluid in Hayes et al. process for concentrating electrically charged objects because conductive gel was known alternate conductive fluid and its use would have yield predictable results with reasonable expectation. 
. 
Claims 2 and 3.  Frumin et al. teach the liquid medium comprises uncharged polymers (conductive gel is comprised of polyacrylamide (uncharged polymers) [0229]). 

Claim 4. Frumin et al. teach the uncharged polymers are present in a concentration by weight of 0.1 to 10% (electrophoresis is performed in 5% polyacrylamide gel [0119] or agarose gel 0.6% [0310]). Frumin et al. do not explicitly teach the concentration in the range of 0.1 to 10%, preferably of 0.5 to 5% and more particularly preferably of 1 to 4%. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists wherein the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,783,227 USPQ 773,779 (Fed. Cir. 1985) (see MPEP 2144.05 I.).

Claim 5. Hayes et al. teach the fluid flow has velocity of 50 um/s [0073] or in the range of 0.1 and 1 mm/s (100 to 1000 um/s) [0075]. Hayes et al. do not teach the claimed range.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 I). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 5PATENT Atty. Docket No. 95781.32460Customer No. 30734the the 
Claim 6. Hayes et a. teach the introduction of the electrically charged objects is carried out in an introduction zone of the channel and the displacement of the electrically charged objects is carried out from the introduction zone toward a detection zone of the channel (material is injected into inlet reservoir and are displaced from the inlet reservoir toward capture/detection region for detection by fluorescence microscope ([0314][0194] and Fig 6A), the process additionally comprising:
 the detection of the electrically charged objects arriving in the detection zone (detection of the material with fluorescence microscope [0194] and Fig 6A).  

Claim 8.  Hayes et al. teach a device for concentrating electrically charged objects in a liquid medium (a device 601 for concentrating of target species such as proteins or dyes or E. Coli ((electrically charged objects such as prokaryotic cells) in a fluid ([0134][0031][0034][0023] and abstract, 6A), comprising: 
a channel exhibiting a flow axis (flow of material is introduced in the microchannel and flow along the channel axis [0134]and Fig 6A), the electrically charged objects being intended to migrate along the flow axis from a first reservoir to a second reservoir (prokaryotic cells migrate from reservoir 6341 to last reservoir 634N) [0134];
means for application of hydrodynamic flow in the channel (pressure is used to induce hydrodynamic flow in the microchannel, [0134] and Fig 6A);
means for application of an electric field in the channel by means of electrodes in the first and second reservoirs (first and second electrodes apply electric field in the reservoir 6341 to last reservoir 634N, [0144]);
a first transverse section orthogonal to the flow axis (the height of the channel section 6342 reads on first transverse section that is orthogonal to the flow axis, Fig 6A) and at least one second transverse section orthogonal to the flow axis, the minimum dimension of said second section being less than the corresponding dimension of said first transverse section (constrictive passageways 6302 of the microchannel reads on second transverse section orthogonal to the flow axis and has height less than the height of the channel section 6342 ([0134] and Fig 6A);
 Hayes do not explicitly teach the temperature within the channel section 6342 and constrictive passageways 6302 (see Fig 6A) at ambient temperature. However, it is examiner position that since Hayes is silent to changing/inducing change in temperature in the microchannel, therefore the temperature within the channel section 6342 and constrictive passageways 6302 are at ambient temperature.
Hayes et al. teach process for concentrating objects in an electrically conducting fluid [0031][0034] but do not explicitly teach the conducting fluid is a non-Newtonian liquid medium. 
However, Frumin et al. teach method of separating particles according to their electrical properties by suspending the particles in a conductive medium such as gel or electrolyte to separate particles under electrophoretic field [0017][0192-[0196] (gel or viscous fluid is a non-Newtonian liquid medium as supporting by applicant’s specification PGPUB [0015]-[0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Frumin et al. teaching to use gel as the conducting fluid in Hayes et al. process for concentrating electrically charged objects because conductive gel was known alternate conductive fluid and its use would have yield predictable results with reasonable expectation. 

Claim 9. Hayes et al. teach channel has the shape of rectangular section exhibiting a lower wall, an upper wall and two side walls, said side walls locally forming at least one constriction (channel having rectangular shape having a substrate (lower wall), a glass coverplate on the substrate (upper wall) and opposite channel walls from which constriction protrudes [0005][0190]] and Fig 6A), a channel with side walls and upper and lower walls reads on hollow tube as claimed. 
English Translation-PCT/EP2015/067826 Atty Dkt. No. 95781.32460 21 
Claim 10. Hayes et al. teach second transverse section exhibits a minimum dimension lower by at least 10% or by 20% or by 50% or by 95% than the corresponding dimension of said first section (channel section 6341 has width of about 1000 microns and the constriction has width of 945 to 27 microns [0135][0188], thus the constriction dimension is lower by at least 94% to 2.7% than the channel section 6341). 

Claim 11. Hayes et al. teach said side walls of said hollow tube each exhibit a portion forming an angle of between 10 degree and 65 degree with said flow axis (constriction is formed on side walls at equilateral angle [0188] which has angle of 60 degree, see Fig 6B). 

Claim 12. Hayes et al. teach said channel is lumen of capillary exhibiting at least one constriction (the microchannel could be capillary comprising at least one constriction, [0134]).

Claim 13. Hayes et al. teach the microchannel is capillary [0134] which has a circular section (see Fig 7). 

Claim 14. Hayes teach capillary exhibits a portion forming an angle of between 100 and 65 degree with said flow axis ((constriction is formed on side walls at equilateral angle [0188] which has angle of 60 degree, see Fig 6B).  

Claim 15. Hayes et al. teach channel has the shape of rectangular section exhibiting a lower wall, an upper wall and two side walls, said side walls locally forming at least one constriction (channel having rectangular shape having a substrate (lower wall), a glass cover plate on the substrate (upper wall) and opposite channel walls from which constriction protrudes [0005][0190]] and Fig 6A), a channel with side walls and upper and lower walls reads on hollow tube as claimed, said side walls of said hollow tube each exhibit a portion forming an angle of between 10 degree and 65 degree with said flow axis (constriction is formed on side walls at equilateral angle [0188] which has angle of 60 degree, see Fig 6B). 

Claim 16. Hayes et al. teach channel has the shape of rectangular section exhibiting a lower wall, an upper wall and two side walls, said side walls locally forming at least one constriction (channel having rectangular shape having a substrate (lower wall), a glass cover plate on the substrate (upper wall) and opposite channel walls from which constriction protrudes [0005][0190]] and Fig 6A), said channel is lumen of capillary exhibiting at least one constriction (the microchannel could be capillary comprising at least one constriction, [0134]), said side walls of said hollow tube each exhibit a portion forming an angle of between 10 degree and 65 degree with said flow axis (constriction is formed on side walls at equilateral angle [0188] which has angle of 60 degree, see Fig 6B). 
Response to Arguments
Applicant's arguments filed 1/20/201 have been fully considered but they are not persuasive. Applicant argues that Hayes and Frumin both fails to disclose first and second reservoirs and also fails to disclose electric field is introduced within channel itself only. In response, examiner respectfully disagrees with applicant’s assertion. Hayes et al. teach channel 621 comprising aperture 6341 (reads on first reservoir because pump 620 urges flow of material from left to right of the channel) and aperture 634N, right of the channel reads on second reservoir (Fig 6A and [0134]). Hayes further teaches that power supply 640 connected to electrodes applies electric field across the channel, thus electric field is introduced in the channel. 
Applicant further argues that Hayes teach concentration molecules upstream of the inlet of the channel and not within channel and electric field gradient strictly at the entrance of the capillary. In response, examiner respectfully disagrees with applicant’s assertion. Hayes teach molecules are concentrated throughout the channel at successive constrictive passageway due to different electrical fields in the microchannel [0134], thus molecules are not only concentrated at the inlet of the channel but through the channel due to electric field in the entire microchannel.
Applicant asserts on page 8 of remarks that Hayes et al. teach electric field in the reservoir is reduce to zero as highlighted by drawing.  In response, examiner did not found any evidence in Hayes teaching electric field is reduced to zero in the reservoir. On the contrary, Hayes teaches electric power supply 640 applies voltage across the microchannel, thus producing various electric fields at successive constrictive passageway (see Fig 6A and [0134]).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795